ORDER
PER CURIAM.
On consideration of petitioner’s petition for rehearing or rehearing en banc, petitioner’s suggestion of mootness and request to vacate division decision, and the response of the District of Columbia thereto, it is
ORDERED that petitioner’s request for voluntary dismissal based on mootness is granted and this appeal is hereby dismissed as moot. It is
FURTHER ORDERED that petitioner’s request to vacate division decision is granted and this court’s opinion and judgment filed on April 27, 2006, reported at 897 A.2d 790, is hereby vacated.
Judge Schwelb was an Associate Judge of this court at time of decision. His status changed to Senior Judge on June 24, 2006.
Associate Judge FISHER and Senior Judge SCHWELB would deny the request of petitioner to vacate the division decision in this case.